DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-3,5-12,18-20 and 22 remain pending in the application, where independent Claims 1 and 22 have been amended. New claim 23 has been added.



Response to Arguments
3- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and of the remaining pending claims under 103, as set forth in the final office action mailed on 2/18/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made in view of Ishimaru (WO 2014054708) and Ishimaru in view of Biel.

Claim Rejections - 35 USC § 102

4- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

5- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

6- Claims 1, 3, 10, 12, 18-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ishimaru (WO 2014054708).
As to amended claim 1 and claim 18, Ishimaru teaches an optical detecting apparatus (Figs. 1-21 and Abstract), comprising:  
2a light source (necessary to produce measurement light beam LS from object S) configured to emit first light (Figs. 1, 11, 13 for ex.);  
3a receiving unit (see module 11 or equivalents as explained hereunder), comprising 
a light splitting portion (diffraction grating 22 or 37) and a sensing portion (15 or 34 with its associated optical and electronic components), 4wherein the light splitting portion is configured to separate second 5light with a predetermined bandwidth from the first light, the sensing 6portion is configured to receive the second light with the 7predetermined bandwidth (pp. 3-6), and the light splitting portion and the 8sensing portion are connected (the light path connects the light splitting portion and the sensor); 1(claim 18) wherein the light 2splitting portion is an adjustable light filter or a light splitter (pp. 5-7; the diffraction grating is a light splitter); and  
9a first optical element (relay lens 12 or 21) disposed between the light source and the receiving unit 10and to converge or collimate the first light; wherein the first optical element consists of a lens (pp. 2-5); 
wherein the light splitting portion is disposed between the first optical element and the sensing portion, wherein except the light splitting portion disposed between the first optical element and the sensing portion, the optical detecting apparatus comprises no other light splitting portions (besides diffraction element 22/37, no other splitting element is used in the apparatus);
wherein the first optical element is further disposed between an object (S) and the receiving unit (15/34).

1As to claim 3, Ishimaru teaches the optical detecting apparatus as claimed in claim 1, wherein 3the first light enters the object, part of the first light is absorbed by the 4object, and the other part of the first light leaves the object, is 5converged or collimated by the first optical element and arrives at the 6receiving unit (Figs. 1, 11, 13 for ex.).  

1 As to claim 10, Ishimaru teaches the optical detecting apparatus as claimed in claim 3, further comprising 2an aperture disposed between the object and the first optical element (entrance aperture of 11 as shown clearly in Fig. 2).  

1 As to claim 12, Ishimaru teaches the optical detecting apparatus as claimed in claim 3, further comprising 2an aperture disposed between the first optical element and the 3receiving unit or disposed on a surface of the receiving unit (Figs. 1, 11, 13; any of the apertures of the optical elements disposed between the detector and the first optical element).  
1
As to claim 19, Ishimaru teaches the optical detecting apparatus as claimed in claim 3, further comprising 2an aperture disposed between the light source and the receiving unit or 3disposed on a surface of the receiving unit  (Figs. 1, 11, 13; any of the apertures of the optical elements disposed between the detector and the first optical element).  

Claim Rejections - 35 USC § 103
7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claims 2, 6-7, 8-9, 11, 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ishimaru in view of Riel et al. (PGPUB No. 2017/0299433), hereinafter Riel.

1As to claim 2, Ishimaru teaches the optical detecting apparatus as claimed in claim 1.
Moreover, Ishimaru teaches wherein the light splitting portion and the sensing portion are connected to 5form a single element (The splitter and detector are connected and are considered as integrated inside module 11).  
Ishimaru does not teach expressly wherein the light 2splitting portion is a Fabry-Perot interferometer produced by using 3MEMS -Microelectromechanical Systems- processing techniques. 4
However, in a similar field of endeavor, Riel teaches expressly wherein the light 2splitting portion is a Fabry-Perot interferometer produced by using 3MEMS -Microelectromechanical Systems- processing techniques (¶ 50).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Ishimaru according to Riel’s suggestions so that the light 2splitting portion is a Fabry-Perot interferometer produced by using 3MEMS -Microelectromechanical Systems- processing techniques, as a possible diffracting element species from a limited genus of this type of elements (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered) and also with the advantage of efficiently control the light splitting of the object light.

16 As to claims 6-7, 9, Ishimaru teaches the optical detecting apparatus as claimed in claim 3.
Ishimaru teaches 1(claim 9) the apparatus of claim 6 further comprising an 2aperture disposed between the first optical element and the receiving 3unit or disposed on a surface of the receiving unit (Figs. 1, 11, 13; any of the apertures of the optical elements disposed between the detector and the first optical element).  
Ishimaru does not teach explicitly (Claim 6) the apparatus further comprising a second optical element disposed between the light source and the 3object to converge or collimate the first light before the first light 4enters the object; wherein a ratio of a third distance from the light source to 5the second optical element to a second distance from the first optical 6element to the receiving unit ranges from 0.1 to 10; 1 claim 7, Ishimaru teaches the optical detecting apparatus as claimed in claim 6, wherein the second 2optical element is a lens or concave mirror.    
However, Riel teaches the apparatus further comprising a second optical element disposed between the light source and the 3object to converge or collimate the first light before the first light 4enters the object (Figs. 8-12; elements 502/508, 604 or 702); and claim 7, Ishimaru teaches the optical detecting apparatus as claimed in claim 6, wherein the second 2optical element is a lens or concave mirror (508, 604 for ex.).    
In addition, one with ordinary skills in the art would find it obvious to use a collimating or converging lens between the light source and the object to increase the light intensity on the object and that of the transmitted light to increase its signal to noise ratio (See MPEP 2143 Sect. I. B-D); and one with skill in the art would find it obvious to choose the ratio of the claimed distances to be arbitrarily between any values, and specifically between 0.1 and 10, to use a 4f set up for ex (i.e. ratio =1) or where the optical element is closer to the detector or the light source to provide a high numerical aperture and maximize the collected light signal from the sample for obvious reasons of optimization and increasing of SNR (See MPEP § 2143 Sect. B-D or In re Aller, 105 USPQ 233 or In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Ishimaru according to Riel’s suggestions so that the apparatus further comprising a second optical element disposed between the light source and the 3object to converge or collimate the first light before the first light 4enters the object; wherein the second 2optical element is a lens or concave mirror, with the advantage of increasing the SNR of the transmitted signal; and so that a ratio of a third distance from the light source to 5the second optical element to a second distance from the first optical 6element to the receiving unit ranges from 0.1 to 10, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 

1As to claims 8, 11, 20, the combination of Ishimaru and Riel teaches the optical detecting apparatus as claimed in claims 6, 10 and Ishimaru teaches the apparatus as claimed in claim 19.
Ishimaru does not teach expressly the apparatus as claimed in (claims 8, 11 and 20).
However, Riel teach the apparatus further comprising an 2aperture disposed between the second optical element and the object (the apertures of the optical elements disposed between the object and the second optical element), 3wherein size of the aperture is tunable or fixed (the apertures of the optical elements disposed between the object and the second optical element); (claim 11) wherein size of the 2aperture is tunable or fixed (see claim 10).
Riel does not teach an incident angle 4at which the first light is incident on the aperture ranges from 1 to 30 5degrees; 1 (claim 11) an incident angle at which the first 3light is incident on the aperture ranges from 1 to 30 degrees; 1(claim 20) wherein an 2incident angle at which the first light is incident on the aperture ranges 3from 1 to 30 degrees.
However, one with ordinary skills in the art would find it obvious to choose the claimed incidence angle (which can be considered the convergence angles) to be arbitrarily between any small values, and specifically between 1 and 30 degrees, to adapt the angles to the geometry of the device and its dimensions, and minimize any light diffraction or losses on the edges of the optics used, for obvious reasons of optimization and increasing of SNR (See MPEP § 2143 Sect. B-D or In re Aller, 105 USPQ 233 or In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Ishimaru and Riel so that an incident angle 4at which the first light is incident on the aperture ranges from 1 to 30 5degrees, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 




9- Claims 5, 22-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ishimaru.
1 As to claim 5, Ishimaru teaches the optical detecting apparatus as claimed in claim 3.
Ishimaru does not teach wherein a ratio of a 2first distance from the light source to the first optical element to a 3second distance from the first optical element to the receiving unit ranges from 1 to 5.  
However, one with ordinary skills in the art would find it obvious to choose the ratio of claimed distances to be arbitrarily between any values, and specifically between 1 and 5, to use a 4f set up for ex (i.e. ratio =1) or where the optical element is closer to the detector to provide a high numerical aperture and maximize the collected light signal from the sample for obvious reasons of optimization and increasing of SNR (See MPEP § 2143 Sect. B-D or In re Aller, 105 USPQ 233 or In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Ishimaru so that a ratio of a 2first distance from the light source to the first optical element to a 3second distance from the first optical element to the receiving unit ranges from 1 to 5, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 

As to claim 22, Ishimaru teaches an optical detecting apparatus (Figs. 1-21 and Abstract), comprising:  
2a light source (necessary to produce measurement light beam LS from object S) configured to emit first light (Figs. 1, 11, 13 for ex.);  
3a receiving unit (see module 11 or equivalents as explained hereunder), comprising 
a light splitting portion (diffraction grating 22 or 37) and a sensing portion (15 or 34 with its associated optical and electronic components), wherein the light splitting portion is configured to separate second 5light with a predetermined bandwidth from the first light, the sensing 6portion is configured to receive the second light with the 7predetermined bandwidth (pp. 3-6); 
 and a first optical element (relay lens 12 or 21) disposed between the light source and the receiving unit 10and configured to converge or collimate the first light; wherein the first optical element consists of a lens (pp. 2-5);
wherein the light splitting portion is disposed between the first optical element and the sensing portion, wherein except the light splitting portion disposed between the first optical element and the sensing portion, the optical detecting apparatus comprises no other light splitting portions (besides diffraction element 22/37, no other splitting element is used in the apparatus).
Ishimaru does not teach wherein a ratio of a 2first distance from the light source to the first optical element to a 3second distance from the first optical element to the receiving unit ranges from 1 to 5.  
However, one with ordinary skills in the art would find it obvious to choose the ratio of claimed distances to be arbitrarily between any values, and specifically between 1 and 5, to use a 4f set up for ex (i.e. ratio =1) or where the optical element is closer to the detector to provide a high numerical aperture and maximize the collected light signal from the sample for obvious reasons of optimization and increasing of SNR (See MPEP § 2143 Sect. B-D or In re Aller, 105 USPQ 233 or In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Ishimaru so that a ratio of a 2first distance from the light source to the first optical element to a 3second distance from the first optical element to the receiving unit ranges from 1 to 5, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 

As to new claim 23, Ishimaru teaches an optical detecting apparatus (Figs. 1-12 and Abstract), comprising: a light source (necessary to produce measurement light beam LS from object S) configured to emit first light (Figs. 1, 11 for ex.); a receiving unit  (see module 11 or equivalents as explained hereunder) comprising:
 a light splitting portion (diffraction grating 22 or 37) and a sensing portion (15 or 34 with its associated optical and electronic components), wherein the light splitting portion is configured to separate second light with a predetermined bandwidth from the first light, the sensing portion is configured to receive the second light with the predetermined bandwidth (pp. 3-6), and the light splitting portion and the sensing portion are connected (the light path connects the light splitting portion and the sensors); and 
a first optical element (relay lens 12 or 21) disposed between the light source and the receiving unit to converge the first light (pp. 2-5); wherein the light splitting portion is disposed between the first optical element and the sensing portion; wherein the first optical element is further disposed between an object and the receiving unit; wherein, except the light splitting portion disposed between the first optical element and the sensing portion, the optical detecting apparatus comprises no other light splitting portions (besides diffraction element 22/37, no other splitting element is used in the apparatus); 
Ishimaru does not teach in the embodiments above wherein the first optical element consists of a concave mirror. 
However, Ishimaru teaches, in Figs. 13, 19-20 for ex., using a mirror (321/322) between object (S) and detector (34). One with ordinary skill in the art would find it obvious to use a concave mirror to replace the module of mirror/lens (321/322/33) with similar results of converging light onto the detector while reducing the number of optics used (See MPEP 2143 Sect. I. B-D).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Ishimaru so that the first optical element consists of a concave mirror, with the advantage of effectively converging light onto the detector while reducing the number of optics used . 


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886